                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                               Case No. 3:04-CR-30010-NJR

 MICHAEL R. PEYLA,

            Defendant.


                         MEMORANDUM AND ORDER
ROSENSTENGEL, Chief Judge:

       This matter is currently before the Court on the motion for early termination of

supervised release filed by Defendant Michael R. Peyla (Doc. 531). Mr. Peyla seeks the

early termination of a five-year period of supervised release after serving nearly four

years of the term (Id.). The United States Probation Office and the Government do not

oppose the request for early termination (Id.).

       18 U.S.C. § 3583(e)(1) provides that “the court may, after considering the factors

set forth in section 3553(a) . . . terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release,

pursuant to the provisions of the Federal Rules of Criminal Procedure relating to the

modification of probation, if it is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.”

       Here, Mr. Peyla has served approximately four years of his supervised release

term and has not violated any conditions of his supervision. After considering the motion

                                        Page 1 of 2
and the § 3553(a) factors, the Court finds that early termination of Mr. Peyla’s supervised

release is warranted by his conduct and in the interest of justice. Accordingly, the motion

for early termination of supervised release filed by Defendant Michael R. Peyla (Doc. 531)

is GRANTED. The previously imposed term of supervised release is TERMINATED as

of the date of this Order.

       IT IS SO ORDERED.

       DATED: August 29, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
